UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7413



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY MCCLAIN, a/k/a Ice, a/k/a New York,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CR-96-179)


Submitted:   December 9, 2004          Decided:     December 16, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony McClain, Appellant Pro Se. Christopher Todd Hagins, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina; Scarlett
Anne Wilson, OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony McClain seeks to appeal the district court’s

order construing his motion as having been filed under 28 U.S.C.

§ 2255 (2000) and denying the motion as successive.                     We find the

court correctly construed the motion as having been filed under

§ 2255.     An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)    (2000).      A   prisoner   satisfies       this   standard    by

demonstrating     that     reasonable     jurists     would      find    that   his

constitutional     claims    are   debatable    and   that     any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record    and   conclude    that   McClain    has   not   made    the     requisite

showing.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We also deny McClain’s motion for a stay.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                          DISMISSED


                                     - 2 -